764 N.W.2d 551 (2009)
William C. SCOTT, Appellant,
v.
STATE of Iowa, Appellee.
No. 06-2084.
Supreme Court of Iowa.
April 17, 2009.
Jeremy B.A. Feitelson of Feitelson Law, L.L.C., West Des Moines, for appellant.
Thomas J. Miller, Attorney General, Thomas S. Tauber, Assistant Attorney General, Thomas J. Ferguson, County Attorney, and Kimberly Griffith, Assistant County Attorney, for appellee.
Prior report: Iowa App., 742 N.W.2d 606.
PER CURIAM:
In 2006, petitioner William Scott filed an application for postconviction relief challenging his 1991 conviction for first-degree murder. Scott claimed that his conviction was contrary to our recent holding in State v. Heemstra, 721 N.W.2d 549 (Iowa 2006). In Heemstra this court stated that its ruling applied only in cases on direct appeal where the claim was preserved in the district court. Scott filed this postconviction-relief application challenging the constitutionality of that pronouncement.
*552 Petitioner claims that federal due process requires the Heemstra decision be applied to invalidate his conviction in his postconviction-relief proceeding even though he did not raise the Heemstra issue on direct appeal.
The district court dismissed the petition, and the court of appeals affirmed. We granted further review to consider only whether federal due process requires that the substantive holding of Heemstra be applied in Scott's postconviction-relief proceeding. For the reasons expressed in Goosman v. State, 764 N.W.2d 539 (Iowa 2009), we affirm the judgment of the court of appeals.
AFFIRMED.
All justices concur except BAKER, J., who takes no part.